 


110 HR 68 IH: To amend the Water Resources Development Act of 1976 to allow the Secretary of the Army to extend the period during which the Secretary may provide beach nourishment for a water resources development project.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 68 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. McIntyre introduced the following bill; which was referred to the  Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Water Resources Development Act of 1976 to allow the Secretary of the Army to extend the period during which the Secretary may provide beach nourishment for a water resources development project. 
 
 
1.Beach nourishmentSection 156 of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f) is amended— 
(1)by inserting “(a) In general.—” before “The Secretary”; and 
(2)by adding at the end the following: 
 
(b)Requests for extensionsAt the request of a non-Federal interest, the Secretary, acting through the Chief of Engineers, may extend the period during which the Secretary provides beach nourishment for a project under subsection (a) for such additional period as the Secretary determines necessary, except that the additional period may not exceed 50 years.. 
 
